WOODLEY, Judge,
(concurring).
There is no bill of exception to argument approved by the trial judge.
The complaint to argument is shown in a transcript agreed by attorneys for the state and for appellant to be “a full and correct transcript of the opening and closing arguments by the State.”
There is no certification by the trial judge regarding the complained of remarks, and no agreement of counsel regarding any objection made or the court rulings in connection with argument.
My views upon the necessity of affording the trial judge the opportunity to comply with Art. 667 V.A.C.C.P. are set out in Kinnebrew v. State, No. 30,596. (Page 198, this volume). 324 S.W. 2d 554.